DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This communication is responsive to Applicant’s filing on 7/1/2021.  Claims 1, 4, 9, 12, 17 and 20 have been amended and claims 3, 5, 11, 13 and 19 have been canceled.  Accordingly, claims 1-2, 4, 6, 9-10, 12, 14, 17-18 and 20 are currently pending and examined below.

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9-10, 12, 14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0215374 A1, hereinafter “Lee”), in view of Wang et al. (US 2018/0357900 A1, hereinafter “Wang”) in view of Dudar (US 2018/0224861 A1) in view of Levy et al. (US 2019/0137290 A1, hereinafter “Levy”) and in further view of Newman (US 9,984,572).

Regarding claim 1, Lee discloses a method for parking of autonomous vehicles (See the method of FIG. 3.), the method comprising: determining, by an autonomous vehicle (See ¶9 “The computer 110 may operate the vehicle 100 in an autonomous mode…”), an expected period of time that the autonomous vehicle will be idle (The vehicle is considered to be “idle” when the user has departed the vehicle, and the vehicle has no additional destination other than returning to the user at a later time.  The idle time is equivalent to the “remaining time” below.  See ¶46 “the computer determines whether a remaining time to the departure time (i.e., the time to pick up the user 210 in a predetermined location)…”); identifying a first parking area and a first parking threshold time associated with the first parking area (The “first parking threshold time” below is the difference between the current time and a limiting time, as observed on a traffic sign by the vehicle’s sensors.  See ¶42 “In the decision block 315, the computer 110 determines whether a parking spaces is available for the vehicle 100” and ¶25 “The computer 110 may be programmed to determine whether the parking space 205b is available based on the traffic sign 230 and a current time.  For example, the computer 110 may be programmed to determine that the parking space 205b is unavailable, even when the parking space 205b is unoccupied, if the current time is in a time interval of 9am-5pm indicated by the sign 230 as a “no parking time.””), wherein the first parking area is an on- street parking area (¶ 28 and FIG. 2 depicting on-street parking spot 205b); based at least in part on a determination that the first parking threshold time is greater than the expected period of time, moving the autonomous vehicle to the first parking area (The method of Lee chooses a first parking space and then repeatedly evaluates it to determine whether it should park there or move to a second space.  See ¶46 “Next, in a decision block 335, the computer 110 determines whether a remaining time to the departure time (i.e., the time to pick up the user 210 in a predetermined location)” is less than a predetermined time threshold.”  The “predetermined time threshold” is considered to be the “first parking threshold time”… If the computer 110 determines that the remaining time to the departure time is less than a predetermined time threshold, then the process 300 proceeds to a block 340; otherwise the process 300 returns to the decision block 325.”  In other words, the vehicle moves to and stays at the first parking area.); and based at least in part on a determination that the first parking threshold time is less than the expected period of time (See FIG. 3 step 325 “Score less than threshold?” and ¶44 “… the computer 110 determines whether a score of a current parking space, e.g., the parking space 205b, is less than a score threshold.  The computer 110 may be programmed to determine the score of the current parking space based on an environmental condition, a risk, a cost level, etc. associated with the current parking space.”  If the first parking threshold time is less than the remaining time, then the vehicle is clearly at risk of receiving a parking citation.  The process then proceeds to step 330 “Move to second parking space”.), identifying a second parking area and moving the autonomous vehicle to the second parking area (See ¶45 “In the block 330, the computer 110 moves the vehicle 100 to a second parking space.”); 
Lee does not expressly disclose receiving, by the autonomous vehicle while parked in the first parking area, a request to vacate the first parking area received from another autonomous vehicle.  However, Wang, in the same field of invention, discloses this limitation (See ¶162 “When User 3 (or the next available user who responds) responds, User 1 and User 3 are connected (Step 1514).  User 1 might then drive to the parking space (Step 1516), or may choose to start this process again if User 3 (or whoever accepted the request) does not eventually leave (Decision 1518) or may just park at the parking spot after User 2, 3, and so on, leaves the parking spot…” and ¶46 “… the word “user” is intended to describe any interested individual or interested individuals affiliated with entities registered with the present invention, not limited only to private individuals, such as artificial intelligence or self-driving vehicles…”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with those of Wang in order to allow an autonomous vehicle parked in the first parking area to receive a request to vacate the parking area, particularly from another autonomous vehicle.  It is common in the art for inventors to disclose autonomous vehicles swapping parking spots, especially when one vehicle may be holding the parking spot for the other vehicle.  By incorporating this technique into the method of Lee, one of ordinary skill in the art would devise a method that permits a parked autonomous vehicle to receive a request to vacate its parking spot from another autonomous vehicle, and this is beneficial in cases where one autonomous vehicle is holding the parking spot for another autonomous vehicle.
Lee does not expressly disclose wherein a priority for the first parking area between the autonomous vehicle and the another autonomous vehicle is determined based on characteristics of the autonomous vehicle and the another autonomous vehicle, wherein the characteristics include a size, a fuel type, and a remaining fuel level.  However, Dudar, in the same field of invention, discloses these limitations (The Examiner interprets “fuel type” broadly as any type of fuel that may be commonly used to power a vehicle.  Examples include diesel fuel, ethanol, and gasolines of various octane levels.  See ¶¶52-53 which describes a prioritization process for parking autonomous vehicles in shade areas, wherein the process considers the size of vehicles (“trucks” versus “small passenger cars”), “type of fuel”, and risk of greater fuel evaporation based on whether a vehicle is a “freshly refueled vehicle” or perhaps a “vehicle with a fuel take that is only half full”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with those of Dudar in order to determine a parking priority based on size, fuel type, and remaining fuel level.  Dudar clearly describes the motivation for prioritizing these aspects of vehicles—each aspect may pertain to the likelihood of a vehicle emitting fuel vapors if the parking space in question is in a sunny area, which would heat any fuel in a vehicle’s tank, thus causing evaporation.  One of ordinary skill in the art would have been motivated to combine these features of Dudar with the method of Lee in order to prioritize autonomous vehicle parking that reduces net fuel evaporation.
Lee does not expressly disclose wherein moving the autonomous vehicle to the first parking area is further based on a traffic condition on the street on which the on-street parking area is located.
However, Levy, in the same field of invention, discloses this limitation (¶46 “In another implementation, the autonomous vehicle double-parks in one lane of a multi-lane street at the dropoff location, such as by default or if an estimated away time is (significantly) less than an estimated minimum time to circle the adjacent block.  While double-parked, the autonomous vehicle can: scan its surroundings—such as through LIDAR and color cameras arranged on the autonomous vehicle—to detect approaching vehicles and to characterize a density and speed of traffic passing the autonomous vehicle; and then transition to another navigation mode to move with traffic away from the drop off location in order to reduce obstruction of traffic flow.” And ¶¶ 49 and 67, i.e. drop off location based on traffic condition as well as wait location). P201800950US01 Page 21 of 25  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with those of Levy in order to have an autonomous vehicle choose an on-street parking location as a first parking location based on traffic conditions on the street of the off-street parking location.  It is well known in the art that street parking can disrupt the flow of traffic on a street, particularly when the street is very busy.  For any autonomous vehicle performing on-street parking, it would be advantageous and considerate for the vehicle to monitor nearby traffic in order to minimize decreased traffic flow due to the parking maneuver.  By incorporating the technique of Levy into the method of Lee, one of ordinary skill in the art would develop a system that bypasses street parking when the flow of traffic would be interrupted, and permits street parking when traffic flows are minimal.
Lastly, Lee does not expressly disclose parking priority between autonomous vehicles being dependent upon type of the vehicle, wherein the vehicle type is one of a passenger vehicle, a delivery vehicle, an emergency response vehicle. 
However, Newman, in the same field of invention, discloses this limitation (Column 23, Lines 5-38, i.e. request for parking space by an autonomous vehicle is based on many factors including medical emergency as part of parking priority level). P201800950US01 Page 21 of 25  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with those of Newman in order to prioritize parking of autonomous vehicles based on the reason or purpose for occupying the parking space and thus optimize access to the parking space based on emergency situation resulting in saving lives.

Regarding claim 2, modified Lee discloses the method of claim 1, further comprising moving the autonomous vehicle to the second parking area based at least in part on a determination that the expected period of time is greater than a second transit time associated with the second parking area (See ¶46 “Next, in a decision block 335, the computer 110 determines whether a remaining time to the departure time (i.e., the time to pick up the user 210 in a predetermined location) is less than a predetermined time threshold… If the computer 110 determines that the remaining time to the departure time is less than a predetermined time threshold, then the process 300 proceeds to a block 340; otherwise the process 300 returns to the decision block 325.”).  

Regarding claim 4, modified Lee discloses the method of claim 3, wherein the first parking area is identified using one or more cameras disposed on the autonomous vehicle (See ¶17 “As one example, the computer 110 may be programmed to identify parking spaces 205a, 205b based on image data received from a camera sensor 130…”).  

Regarding claim 6, modified Lee discloses the method of claim 1, wherein the second parking area is an off-street parking area (See FIG. 2 depicting off-street parking spot 205d.).  


With respect to claim 10, all the limitations have been analyzed in view of claims 2 and 9, and it has been determined that claim 10 does not teach or define any new limitations beyond those previously recited in claims 2 and 9; therefore, claim 10 is rejected over the same rationale as claims 2 and 9.

With respect to claim 12, all the limitations have been analyzed in view of claims 4 and 9, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claims 4 and 9; therefore, claim 12 is rejected over the same rationale as claims 4 and 9.

With respect to claim 14, all the limitations have been analyzed in view of claims 6 and 9, and it has been determined that claim 14 does not teach or define any new limitations beyond those previously recited in claims 6 and 9; therefore, claim 14 is rejected over the same rationale as claims 6 and 9.

With respect to claims 9 and 17, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 9 and 17 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 9 and 17 are also rejected over the same rationale as claim 1.

With respect to claim 18, all the limitations have been analyzed in view of claims 2 and 17, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claims 2 and 17; therefore, claim 18 is rejected over the same rationale as claims 2 and 17.

With respect to claim 20, all the limitations have been analyzed in view of claims 4 and 17, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claims 4 and 17; therefore, claim 20 is rejected over the same rationale as claims 4 and 17.

Response to Arguments
The 35 U.S.C. 112(b) rejections in the final rejection dated 10/02/2020 have been withdrawn in light of the amendments.
Applicant’s arguments filed on 7/1/2021 (pages 6-8 of the Remarks) have been carefully considered and properly addressed in the rejections set forth above.  With respect to the newly added limitations related to vehicle type, the arguments are persuasive but do not apply to the new rejections in view of Newman reference.

Conclusion 
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered but they are moot in view of the new rejections in view of the amendments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669